— Judgment unanimously affirmed. Memorandum: The breathalyzer test was properly admitted into evidence (see People v Farrell, 58 NY2d 637), and defendant’s guilt for driving while he had .10% or more by weight of alcohol in his blood as shown by chemical analysis of his breath (Vehicle and Traffic Law, § 1192, subds 2, 5) was established by legally sufficient evidence. The unresponsive answer to a single question propounded to the defendant by the officer did not constitute a process of interrogation that falls within the ambit of Miranda v Arizona (384 US 436; see People v Huffman, 41 NY2d 29). (Appeal from judgment of Supreme Court, Erie County, Easier, J. — driving while intoxicated.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.